Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 18-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Nakajima (6779826). 
For claim 1, Nakajima discloses a vehicle dashboard assembly, comprising: 
a dashboard defining a component opening and a slot (FIG.2) in the component opening, the slot comprising: 
a first slot portion (22c); 
a second slot portion (21a) extending from the first slot portion; and 
a third slot portion (21b) extending from the second slot portion and higher than the first slot portion; 
a component (10) configured to be received in the component opening; and 
at least one bracket (12) coupled to the component and comprising a projection (14)  extending from a side of the bracket and configured to be received in the slot.  
For claim 2, an outer surface of the dashboard is adjacent to a rear surface of the component.  
For claim 3, the component defines a component outer profile; and the component opening defines an opening outer profile complementary to the component outer profile.  
For claim 4, the component opening comprises a side wall (FIG.1); and the slot is formed in the side wall.  
For claim 18, the component is at least one of an audio unit or a navigation system.  
For claim 19, Nakajima inherently discloses a method of installing a component in a vehicle dashboard, comprising: 

a side wall (FIG.1); and 
a slot (FIG.2) formed in the side wall; 
providing a bracket (12) comprising a projection (14) extending from a side of the bracket; 
passing the projection in a forward direction in a first portion of the slot to a second portion of the slot; 
lifting the projection in an upward direction in the second portion of the slot toward a third portion of the slot; and 
passing the projection in a forward direction in the third portion of the slot.  
For claim 20, the component opening defines an opening outer profile; and further comprising: 
coupling the bracket to a component having a component outer profile complementary to the opening outer profile; and 
disposing the component outer profile directly against the opening outer profile.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima as applied above. 
For claim 17, Nakajima is silent on the projection being separately formed from and coupled to the bracket.  

The court has held that if it were considered desirable for any reason to make the components separable, it would be obvious to do so for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
The desire to do so is based on factors such as its suitability for the intended use to optimize the cost of the product made in light of size, capacity to manufacture, manufacturing technology, safety, easy to manufacture, manpower for assembling parts, and still meet the design specifications. KSR further supports this rationale. 

Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616